Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 1 of 33

Filing # 129093863 E-Filed 06/19/2021 05:14:28 PM

toy

IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

VIRGINIA AYALA,

 

Plaintiff,
Case No.
Vv.
, / JURY TRIAL DEMANDED
DYNAMIC RECOVERY SOLUTIONS LLC,
INJUNCTIVE RELIEF SOUGHT
Defendant. :
/
COMPLAINT

Plaintiff Virginia Ayala (“Plaintiff”) sues Defendant Dynamic Recovery Solutions LLC
(“Defendant”) for violations the Florida Consumer Collection Practices Act (“FCCPA”) and the
Fair Debt Collection Practices Act (“FDCPA”)

JURISDICTION AND VENUE

i This Court has subject matter jurisdiction over Plaintiff and Defendant
(collectively, the “Parties”), because the cause of action arises within the jurisdiction of this Court
and, thus, venue and jurisdiction are proper.

Z This Court has personal jurisdiction over Defendant because Defendant is
operating, present, and/or doing business within this jurisdiction and because the complained of
conduct of Defendant occurred within Broward County, Florida.

3. The amount in controversy is greater than $8,000, but does not exceed $15,000,
exclusive of costs, interest, and attorneys’ fees, and is otherwise within this Court’ s jurisdiction.

4, Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

et seq., the cause of action alleged below arose in Broward County Florida.

 

PAGE | 1 of 7

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (964) 907-1136 | Fax (855) 629-9540
www.Jibraellayw.com

 

 
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 2 of 33

PARTIES
5. Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward
County, Florida.
6. Defendant is a South Carolina Limited Liability Company, with its principal place

of business located in Greenville SC 29615.

 

 

DEMAND FOR JURY TRIAL
7. Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.
FACTUAL ALLEGATIONS
8. On a date better known by Defendant, Defendant began attempting to collect a debt

(the “Consumer Debt”) from Plaintiff.

9. The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising
from a transaction between the creditor of the Consumer Debt, Capital One N.A., and Plaintiff
involving an unsecured line of credit for the personal] use of Plaintiff. (the “Subject Service”).

10. The Subject Service was primarily for personal, family, or household purposes.

11. Defendant is a business entity engaged in the business of soliciting consumer debts
for collection.

12. Defendant is a business entity engaged in the business of collecting consumer debts.

13. Defendant regularly collects or attempts to collect, directly or indirectly, debts
owed or due or asserted to be owed or due another.

14. Defendant is registered with the Florida Office ‘of Financial Regulation as a
“Consumer Collection Agency.”

15. Defendant s “Consumer Collection Agency” license number is CCA9901452.

 

PAGE | 2 of 7

LAW OFFICES OF JIBRAEL S, HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

sway Jibrael Law.com
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 3 of 33

16. Defendant maintains all the records specified in Rule 69V-180.080, Florida
Administrative Code.

17. The records specified by Rule 69V-! 80.080. Florida Administrative Code, of which
Defendant does maintain, are current to within one week of the current date.

18. Defendant is a ‘debt collector” within the meaning of 15 U.S.C. § 1692a(6).

19. Defendant is a “person” within the meaning of Fla. Stat. § 559.72.

20. Ona date better known by Defendant, Defendant transmitted Plaintiffs personal
information to a third-party (the “Third-Party”).

21. The personal information Defendant transmitted to the Third-Party included, but
was not limited to: [1] Plaintiffs name; [2] Plaintiff's address; [3] the existence of the Consumer
Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff
was the alleged debtor of the CoRSTETE: Debt; [7] information regarding the Subject Service; and
[8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt
(collectively, the “Transmitted Information”). |

22. The Third-Party, of whom Defendant transmitted Plaintiffs personal information
to, complied Plaintiff s personal information and prepared a letter that was to be sent to Plaintiff
in an attempt to collect the Consumer Debt.

23. The Transmitted Information affected Plaintiff's reputation. For example, the
transmission of such information affected Plaintiff s reputation regarding the repayment of debts,
Plaintiff s reputation of truthfulness, Plaintiffs reputation of solvency, and Plaintiff s reputation

regarding trustworthiness.

24. Defendant's transmission of Plaintiff s personal information to the Third-Party was

a communication in connection with the collect of the Consumer Debt.

 

PAGE | 3 of 7

Law OFFICES OF JIBRAEL S. Hinpi, PLLC .
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1186 | Fax (855) 529-9540
www Dibrel Law com
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 4 of 33

25. In addition to transmitting Plaintiffs personal information to the ‘Third-Party,
Defendant also transmitted Plaintiff s personal information to other third-party entities in
connection with the collection of the Consumer Debt. Defendant transmitted such information to
these other third-party entities by, including but not limited to: [1] utilizing “skip trace” services;
{2] utilizing bankruptcy, SCRA, probate, and other “scrubbing” services: and [3] utilizing
independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

26. On a date better known by Defendant, Defendant sent the letter prepared and/or
complied by the Third-Party to Plaintiff, of which was internally dated July 27, 2020, (the
“Collection Letter”) in an attempt to collect the Consumer Debt. |

27. Attached as Exhibit “A” is a copy of Collection Letter.

28.  Defendant’s transmission of Plaintiffs personal information to the Third-Party is
an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.
Servs., No. 19-14434, 2021 U.S. App. LEXIS 1 1648 (11th Cir. Apr. 21, 2021) (a complete copy
of the Hunstein opinion is attached as Exhibit “B”), |

29. The Collection Letter contains a bar code and/or Quick Response (“QR”) code, of
which are indicative of Defendant’s use of the Third-Party to prepare, print, package, compile,
and/or otherwise send the Collection Letter.

30. | For Defendant-DC to maintain a valid consumer collection agency license with the
Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts
from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC’s) debt
collector methods to be in compliance with both the FDCPA and FCCPA.

31. Defendant knew that the Transmitted Information constituted an unlawful

transmission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.

 

PAGE | 4 of 7

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 838301 | Phone (954) 907-1136 | Fax (855) 529-9540

www.Jihrae Law.com
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 5 of 33

32. The Third-Party did not have any legitimate need for the Transmitted Information,
as the Transmitted Information constituted an unlawful transmission of Plaintiffs personal

information in violation of § 1692c(b) of the FDCPA.

COUNT 1
VIOLATION OF 15 U.S.C. § 1692c(b)

33. Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

34. Pursuant to § 1692c(b) of the FDCPA, “a debt collector may not communicate, in
connection with the collection of any debt, with any person other than the consumer, his attorney,
a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the
creditor, or the attorney of the debt collector.” 15 U.S.C. 1692c(b) (emphasis added).

35. Asset forth above, Defendant’ s transmission of Plaintiff s personal information to

the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

 

LEXIS 11648 (“[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact
under Article III and (2) that the debt collector's transmittal of the consumer's personal information
to its dunning vendor constituted a communication ‘in connection with the collection of any debt’
within the meaning of § 1692c(b).”) Accordingly, Defendant violated § 1692c(b) of the FDCPA
when it transmitted Plaintiff s personal information to the Third-Party.
36. WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

against Defendant awarding Plaintiff the following relief:

(a) Statutory and actual damages as provided by 15 U.S.C. § 1692k;

(b) Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

(c) Any other relief that this Court deems appropriate under the circumstances.

 

PAGE |5 of 7

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 38301 | Phone (954) 907-1136 | Fax (855) 529- 9540
wow Jone Law com
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 6 of 33

COUNT 2
VIOLATION OF FLA. STAT. § 559.72(5)

37. Plaintiff incorporates by seferenae paragraphs 1-32 of this Complaint.

38. Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person
shall: “‘{dJisclose to a person other than the debtor or her or his family information affecting the
debtor s reputation, whether or not for credit worthiness, with knowledge or reason.to know that
the other person does not have a legitimate business need for the information or that the
information is false.” Fla Stat. § 559.72(5) (emphasis added).

39. As set forth above, Defendant unlawfully transmitted Plaintiffs personal
information, by and through the Transmitted Information, to the Third-Party, whereby said
transmitted information affective Plaintiffs reputation because the Third-Party did not have any
legitimate need for unlawfully transmitted personal information of Plaintiff.

40. WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment
against Defendant, awarding Plaintiff the following relief:

(a) Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

(b) An injunction prohibiting Defendant from engaging in further collection.
activities directed at Plaintiff that are in violation of the FCCPA;

(c) Costs and reasonable attorneys’ fees pursuant to Fla, Stat. §559.77(2); and
(d) - Any other relief that this Court deems appropriate under the circumstances.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

PAGE | 6 of 7

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (856) 629-9640

ww JibraclLay.com,
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 7 of 33

DATED: June 18, 2021
Respectfully Submitted,

/s/ Jibrael S. Hindi

JIBRAEL 8S. HINDI, ESQ.

Florida Bar No.: 118259

E-mail: © jibrael@jibraellaw.com

THOMAS J. PATTI, ESQ.

Florida Bar No.: 118377

E-mail: tom@jibraellaw.com
- THE LAW OFFICES OF JIBRAEL 8. HINDI

110 SE 6th Street, Suite 1744

Fort Lauderdale, Florida 33301

Phone: 954-907-1136

Fax: 855-529-9540

 

PAGE |7 of 7

LAW OFFICES OF JIBRAEL S. HINDI, PLLC ¢
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 83301 | Phone (954) 907-1136 | Fax (865) 529-9540
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 8 of 33

EXHIBIT “A”
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 9 of 33

 

DRS Reference Number: 120428516

Orlgina! Creditor: Capital One, NA.
Original Account Number: °"""""**"'3994
Curront Croditor: LVNV fund LLC

DYNAMIC

RECOVERY SOLUTIONS
Dynanne Res avery Solitions, LEC

 

 

 

Refaronce Number: 667.
135 foterstaty Bleed, | Greenville, SC 29615 Total Outstanding Balance: $676.88
ake
July 27, 2020
Daar Virginia M Ayala,

The above referenced account has bean placed In cur olfica for colleclion. In order to assist you In resolving this dobl, wa can offer tho
following options:

   
    
  
   

pl, make YOUr pa}
ae

   
      

You may resolve your account for $203.07,
SAG) Ue) ea as sh my

You may resolve your aecount for $236.94 In 2 nis of $146.46 and $1

ayment by September 25,2020, We are nol obligated to renew this offer.
eT etiageeee eo

You may resolve your acca $270,

Septamber 25, 2020 and your third paym

  

 

 
   
   
 

pees:

 
 

 
  

  

=} Pavan F

 

abi
[

ust 26, 2020 and your second pi

      

  

nes Li
h ‘of $67.69, To accap!, moke your frst payment
ent by October 25, 2020 and your fourth pa

by Au; aymanl by
ent by Novombar 4 2020. Wo ara nol obligated to renew ths offer.

The offers listed are nol your only options. If you are unable fo accep! ene of the offers, we lake pride In working with consumers regardless
of your currant financto! posiiion, Piease coniact our allice to discuss your options,

 

[ This communication is {rom a debt collector. This is en attempt to collect a debt and any Information obtained wil be used for that purpasa,

Customer Service: 800-414-2155
TTY: 600-877-8339

CE
| " PO BOX 287:
i httpslidrs.cssimpécl convnegoUaloe? ( GREENVILLE Se ya516-0759 )

The taw Imils how lo can ba sued one debl. Because of Lhe age of your debl, LVNV Funding LLC cannot sue you fort ffyou do nol pay the
debi, LVAV Funding tte may report or continua to report Hl {o the credil reporling agencies as Mt

Even if the statute of limHations has explred, you may choose to meke paymants on lhe debl However, be aware: If

admit lo owing the debl, promise to pay the
may star again.

Sincerely,
Dynamic Recovery Sofutlons, LUG

TSS mm mm Bisa ag catmtch And Ratumn in Tha Enctowed enveiogs

PO BOX 25759
GREENVILLE, SC 29616-0759

fogy4a€d dg baglol94 €U foc gfyteflal yell phaneba!tffeqg Fetal tony .

Virgina M Ayala
13600 Nw 4th Stig 4-208
Pembroke Pines, FL 33028-2249

a

make e payment on the debl,

1
!
ebl, or waive Lhe stalute of limilations on the debt, (he ime period fn vith the debt is enforceable incout =!

 

 

 

SWE ge TO CC
Owe Clow CL] mensyerter
CARDILBOR Dp Dae
SCHTAC [EECUATY Cone
Rea rer ina CLiLeoe ERS RCH TORTORE ae
120428516 123 4

 

MyM fecded of fA fla flag fy AUa Foc fonflysadayafgelefeffel fy

DYNAMIC RECOVERY SOLUTIONS
PO BOX 25759
GREENVILLE, SC 20616-0759

iat wee eS lataias
erocoMeai

Scanned with CamScanner

 
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 10 of 33

EXHIBIT “B”
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 11 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 1 of 23

[PUBLISH]
IN THE UNITED STATES COURT OF APPEALS

FOR THE ELEVENTH CIRCUIT

 

No. 19-14434

 

D.C. Docket No. 8:19-cv-00983-TPB-TGW

RICHARD HUNSTEIN,
Plaintiff - Appellant, —
versus
- PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

Defendant - Appellee.

 

Appeal from the United States District Court
for the Middle District of Florida

 

(April 21, 2021)
Before JORDAN, NEWSOM, and TJ OFLAT, Circuit Judges.
NEWSOM, Circuit Judge:

This appeal presents an interesting question of first impression under the

Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 12 of 33

-USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 2 of 23

- federal statutes these days, requires us first to consider whether our plaintiff has

Article [iI standing.

The short story: A debt collector electronically transmitted data concerning
a consumer’s debt—including his name, his outstanding balance, the fact that his
debt resulted from his son’s medical fesiment: and his son’s name—to a third-
party vendor. The third-party vendor then used the data to create, print, and mail a
“dunning” letter to the consumer. The consumer filed suit alleging that, in sending
his personal ‘ifoemintiog to the vendor, the debt collector had violated 15 U.S.C. §
1692c(b), which, with certain exceptions, prohibits debt-collectors from
communicating consumers’ personal information to third parties “in vonnection
with the collection of any debt.” The district court rejected the consumer's reading
of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold
matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact
‘under Article I, and, on the merits, whether the debt collector’s communication
with its dunning vendor was “in connection with the collection of any debt.”

We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in
fact under Article I and (2) that the debt collector’s transmittal of the consumer’s
personal information to its dunning vendor constituted a communication “in

connection with the collection of any debt” within the meaning of § 1692c(b).
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 13 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 3 of 23

Accordingly, we reverse the judgment of the district court and remand for further
proceedings.
I

Congress enacted the FDCPA “to eliminate abusive debt collection practices
by debt collectors” and “to protect consumers against debt collection abuses.” 15
U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled “Communication
with third parties,” provides that—

Except as provided in section 1692b of this title, without the prior

consent of the consumer given directly to the debt collector, or the

express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a postjudgment judicial remedy, a

debt collector may not communicate, in connection with the collection

of any debt, with any person other than the consumer, his attorney, a

" consumer reporting agency if otherwise permitted by law, the creditor,

the attorney of the creditor, or the attorney of the debt collector.
15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—
governs the manner in which a debt collector may communicate “with any person
other than the consumer for the purpose of acquiring location information.” 15
U.S.C, § 1692b. The FDCPA thus broadly prohibits a debt collector from
communicating with anyone other than the consumer “in connection with the
collection of any debt,” subject to several carefully crafted exceptions—some
enumerated in § 1692c(b), and others in § 1692b.

Richard Hunstein incurred a debt to Johns Hopkins All Children’s Hospital

arising out of his son’s medical treatment. The hospital assigned the debt to

3
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 14 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 4 of 23

Preferred Collections & Management Services, Inc. for collection. Preferred in
turn hired Compumail, a California-based commercial mail vendor, to handle the
collection. Preferred electronically transmitted to Compumail certain information
about Hunstein, including, among other things: (1) his status as a debtor, (2) the
exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt
concerned his son’s medical treatment, and (5) his son’s name. Compumail used
that information to generate and send a dunning letter to Hunstein.

Hunstein filed a complaint, alleging violations of both the FDCPA, see 15 |
U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act, _
see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein’s
action for failure to state a claim, condluding that he hadn’t sufficiently alleged that

_ Preferred’s transmittal to Compumail violated § 1692c(b) because it didn’t qualify

as a communication “in connection with the collection of a[ny] debt.”!

 

! The district court held for the same reason that Hunstein had not stated a claim for a violation
of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein’s
state law claim. Hunstein’s appeal addresses only the portion of his complaint relating to

§ 1692c(b).
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 15 of 33
'USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 5 of 23

Hunstein appealed, and we requested supplemental briefing on the question
whether he had Article III standing to sue, which we now consider along with the
merits.”

Ii

First things first. Because standing implicates our subject matter

jurisdiction, we must address it at the outset, before turning to the merits. Stee/ Co. -
yv. Citizens for a Better Env’t, 523 U.S. 83, 101-02 (1998). Article II of the
Constitution grants federal courts “judicial Power” to resolve “Cases” and
“Controversies.” U.S. Const. art. I, §§ 1-2. This case-or-controversy
requirement, which has been construed to embody the doctrine of standing,
“confines the federal courts to a properly judicial role.” Spokeo, Inc. v. Robins,
136 S. Ct. 1540, 1547 (2016). The “irreducible constitutional minimum” of Article
II standing entails three elements: injury in fact, causation, and redressability.
Lujan v. Defi. of Wildlife, 504 U.S. 555, 560-561 (1992).

Hunstein’s appeal involves the first element, injury in fact, which consists of

“an invasion of a legally protected interest” that is both “concrete and

 

2 Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
novo. Debernardis v. IO Formulations, LLC, 942 F.3d 1076, 1083 (11th Cir. 2019). “We
review the decision to dismiss Plaintiff's complaint pursuant to Rule 12(b)(6) de novo, applying
the same standard as the district court.” Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
F.3d 1264, 1268 (11th Cir, 2019). Accepting the complaint’s allegations as true and construing
the facts in the light most favorable to Hunstein, “the relevant inquiry is whether Plaintiff has
stated a ‘plausible claim for relief? under the FDCPA.” Jd. (quoting Ashcroft v. Igbal, 556 U.S.
662, 679 (2009)).
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 16 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 6 of 23

particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at
560 eoastion marks omitted). In Trichell v. Midland Credit Mgmt, Ine., 964
F.3d 990 (11th Cir. 2020), a case involving the FDCPA, we reiterated that “[e]ach
- ‘subsidiary element of injury—a legally protected interest, concreteness,
particularization, and imminence—must be satisfied.” Id. at 996-97. The standing
question here implicates the concreteness sub-element.
A plaintiff can meet the concreteness requirement in any of three ways.
First, he can allege a tangible harm—a category that is “the most obvious and
easiest to understand” and that includes, among other things, physical injury,
financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,
979 F.3d 917, 926 (1 Ith Cir. 2020) (en banc); see also Huff v. TeleCheck Servs.,
Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a “risk of
real harm.” Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury
or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to
an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We .
consider each possibility in turn.
| A
Hunstein doesn’t allege a tangible harm. The complaint contains no
allegations of physical injury, financial loss, or emotional distress. Instead, the

complaint (1) conclusorily asserts that “[i]f a debt collector ‘conveys information

6
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 17 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 7 of 23

regarding the debt to a third party—informs the third party that the debt exists or
provides information about the details of the debt—then the debtor may well be
harmed by the spread of this information,” and (2) vaguely references the “known,
negative effect that disclosing sensitive medical information to an unauthorized
third-party has on consumers]? In his supplemental brief, Hunstein asks us to
construe these assertions as allegations of emotional harm, arguing that he was
“humiliated, embarrassed, and suffered severe anxiety[.]” But we have “repeatedly
held that an issue not raised in the district court and raised: for the first time in an
appeal will not be considered by this court.” Access Now, Inc. v. Sw. Airlines Co.,
385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks omitted). Hunstein thus
cannot establish standing on the basis of a tangible harm.
| B
Nor can Hunstein demonstrate standing by the second route—showing a

33 66

“risk of real harm.” “[W]hile very nearly any level of direct injury is sufficient to

' show a concrete harm, the risk-of-harm analysis entails a more demanding
standard—courts are charged with considering the magnitude of the risk.”
Muransky, 979 F.3d at 927, “Factual allegations that establish a risk that is
substantial, significant, or poses a realistic danger will clear this bar[.]” Jd. at 933.

Put slightly differently, to constitute injury in fact, the “threatened injury must be

certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013).
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 18 of 33
USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 8 of 23

Again, Hunstein alleges only that a debtor “may well be harmed by the spread” of
the sort of information at fens here. That vague allegation falls short of a risk that
is “substantial, significant, or poses a realistic danger,” Muransky, 979 F.3d at 933,
or is “certainly impending,” Clapper, 568 U.S. at 409.
C
We thus consider whether Hunstein can show standing in the third mane —
through a statutory violation. “[T]he violation of a procedural right granted by
statute can be sufficient in some circumstances to constitute injury in fact,” such
that “a plaintiff... need not allege any gadiaional harm beyond the one Congress
has identified.” Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining
whether a statutory violation confers Article IM standing, we should consider
“history and the judgment of Congress.” Id.
|
Starting with history, we can discern a concrete injury where “intangible
harm has a close relationship to a harm that has traditionally been regarded as
providing a basis for a lawsuit in English or American courts.” Jd. Put differently,
we look to “whether the statutory violation at issue led to a type of harm that has
historically been rapagaired as actionable.” Muransky, 979 F.3d at 926.

Muransky explains that the “fit between a new statute and a pedigreed common-
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 19 of 33
USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 9 of 23

law cause of action need not be perfect, but we are called to consider at a oiinimum
ihetier the harms match up between the two.” Jd.

For more than a century, invasions of personal privacy have been regarded

~ as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New

England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris, 153 Mo.
App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P, 532 (1918).
By 1977, the Restatement (Second) noted that “the existence of a right of privacy
is now recognized in the great majority of the American jurisdictions that have
considered the question.” Restatement (Second) of Torts § 652A cmt. a. (Am. Law
Inst. 1977).

More particularly, the term “invasion of privacy” comprises an identifiable
family of common-law torts—including, most relevantly here, “public disclosure
of private facts.” Invasion of Privacy, Black’s Law Dictionary 952 (10th ed.
2014). Itis hornbook law that “[o]ne who gives publicity to a matter concerning
the private life of another is subject to liability to the other for invasion of his
privacy, if the matter publicized is of a kind that (a) would be highly offensive to a
reasonable peiS6i, and (b) is not of legitimate concern to the public.” Restatement
(Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and
Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

has recognized “the individual interest in avoiding disclosure of personal matters”

9
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 20 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021- Page: 10 of 23

‘and has recognized that “both the common law and the literal understandings of
privacy encompass the individual’s control of information concerning his or her
person.” United States Dep't of Justice v. Reporters Comm. for Freedom of the
Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

Having established the historical pedigree of invasion-of-privacy torts—in
particular, the sub-species applicable to the public disclosure of private facts—we
next consider whether Preferred’s alleged statutory violation is sufficiently
analogous. Notably, the FDCPA’s statutory findings explicitly identify “invasions
of individual privacy” as one of the harms against which the statute is directed. 15
US.C. § 1692(a). And to that end, the statutory provision under which Hunstein
has sued here expressly prohibits a debt collector from “communicat[ing]” with
any but a few persons or entities “in connection with the collection of any debt.”
Id. § 1692c(b). Although § 1692c(b) isn’t identical i in all — to the invasion-
of-privacy tort, we have no difficulty eonciniae that it bears “a clog relationship
to a harm that has traditionally been regarded as providing a basis for a lawsuit in |
English or American courts.” Spokeo, 136 Ss. Ct. at 1549. |

Perry v. Cable News Network Inc., 854 F.3d 1336 (11th Cir. 2017), strongly
supports that conclusion. Perry concerned a plaintiff's allegations that CNN
divalaed his news-viewing history to a third-party in violation of the ‘Video

Privacy Protection Act. Emphasizing the widespread recognition both of the right

10:
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 21 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 11 of 23

to privacy in general and, more particularly, the privacy interest implicated by the
VPPA—the interest in preventias the disclosure of personal information—the
Court in Perry concluded that the statutory violation of the VPPA constituted a
cognizable Article Wm injury. Jd. at 1341 (citing Reporters, 489 U.S. at 762-63).
Hunstein’s allegations closely resemble those in Perry. The VPPA prohibits “Tal
video tape service provider [from] knowingly disclos[ing], to any person,
personally identifiable information concerning any consumer of such provider.”
18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt
collector from “communicat[ing], in connection with the collection of any debt,
with any person other ffien the consumer[.]” §1692c(b). The two statutes thus
share a common structure—A may not share information about B with C. Because
we find Perry's reasoning persuasive and analogous, we adopt it here.

Our decision in Trichell does not require a contrary conclusion. That case
addressed a claim under a different FDCPA provision, § 1692e, which states that a
“debt collector may not use any false, deceptive, or misleading representation or —
means in commection with the collection of any debt.” 15 U.S.C. § 1692e. The
plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,
and in assessing their claims’ pedigree, we determined that the “closest historical

comparison is to causes of action for fraudulent or negligent misrepresentation.”

964 F.3d at 998. Canvassing the common-law history of those torts, we held that

1]
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 22 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 12 of 23

the plaintiffs’ claims lacked the necessary “close relationship” to them. Id. at 997— |
98. That conclusion is entirely consistent with our holding here that Hunstein has
standing to sue under a different FDCPA provision. Hunstein’s claim, unlike the
Trichell plaintiffs’, arises under § 1692c(b) and bears a close relationship to a
sornrenlaw tort.
2
Although it presents a closer question, we conclude that “the judgment of
Congress” also favors Hunstein. Congress, of course, expresses its “judgment” in
only one way—through the text of daly enacted statutes. Even assuming that _
§ 1692c(b) does not clearly enough express Congress’s judgment that injuries of
the sort that Hunstein alleges are actionable, here Congress went further to
“explain itself.” Huff, 923 F.3d at 466. In particular, as already noted, in a section
of the FDCPA titled “Congressional findings and declaration of purpose,”
Congress identified the “invasion[] of individual privacy” as one of the harms
against which the statute is directed. 15 USC. § 1692(a). That, we think, is
sufficient. |
It’s true that we pointed in Trichell to the FDCPA’s language that a person
may recover — actual damage sustained by such person as a result of” an
~ EDCPA violation and “such additional damages as the court may allow,” 15

U.S.C. § 1692k(a), as evidence of Congress’s judgment that violations ofa _

12
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 23 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 130f23 .

different provision—§ 1692e—do not ipso facto constitute a concrete injury.
Trichell, 964 F.3d at 1000. We don’t read § 1692k(a), though, as categorically
limiting the class of FDCPA plaintiffs to those with actual damages—particularly
where, as here, the FDCPA’s statutory findings expressly address the very harm
alleged—an “invasion[] of individual privacy.” 15 U.S.C. § 1692(a).

x *

Because (1) § 1692c(b) bears a close relationship to a harm that American
courts have long recognized as cognizable and (2) Congress’s judgment indicates
that violations of §1692c(b) constitute a concrete injury; we conclude that Hunstein
has the requisite standing to sue. |

rag

Having determined that Hunstein has standing to sue under § 1692c(b), we
now consider the merits of his case. Recall that § 1692c(b) states that, subject to
several exceptions, “a debt collector may not communicate, in eomecion with the
collection of any debt,” with anyone other than the consumer. 15 USC.

§ 1692c(b).. The parties agree that Preferred is a “debt collector,” that Hunstein is a
“consumer,” and that the alleged debt at issue here was a “consumer debt,” all
within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred’s

transmittal of Hunstein’s personal information to Compumail constitutes a

13
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 24 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 14 of 23

- “communication” within the meaning of the statute.?7 Accordingly, the sole
question before us is whether Preferred’s communication with Compumail was “in
connection with the collection of any debt,” such that it violates §1692c(b).
Hunstein contends that the plain meaning of the phrase “in connection with the
collection of any debt” and relevant precedents show that it was and does.
Preferred, conversely, urges us to adopt a “‘factor-based analysis” that shows that, it
says, its communication with Compumail was not “in connection with the
collection of any debt.”

We begin with the plain meaning of the aivage “in connection with” and its
cognate word, “connection.” Dictionaries have adopted broad definitions of both.
Webster’s Third defines “connection” to mean “Telationship or association.”
Connection, Webster’s Third International Dictionary at 481 (1961), and the
Oxford Dictionary of English defines the key phrase “in connection with” to mean
“with reference to [or] concerning,” Jn Connection With, Oxford Dictionary of

English at 369 (2010). Usage authorities further explain that the phrase “in

 

3 Section 1692a(2) defines communication as “the conveying of information regarding a debt
directly or iridirectly to any person through any medium.” 15 U.S.C. § 1692a(2).

14
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 25 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 15 of 23

connection with” is “invariably a vague, loose connective.” Bryan A. Garner,
Garner’s Dictionary of Legal Usage 440 (3d ed. 2011).

Preferred’s transmittal to Compumail included specific details regarding
Hunstein’s debt: Hunstein’s status as a debtor, the precise amount of his debt, the
entity to which the debt was owed, and the fact that the debt poncerned his son’s
medical treatment, among other things. It seems to us inescapable that Preferred’s
communication to Compumail at least “concerned,” was “with reference to,” and
bore a “relationship [or] association” to its collection of Hunstein’s debt. We thus
hold that Hunstein has alleged a communication “in connection with the collection
of any debt” as that phrase is commonly understood.

Preferred resists that conclusion on three different grounds, which we
address in turn. |

A

First, Preferred relies on our interpretation of another FDCPA provision,

§ 1692e, to argue that communications “in connection with the collection of any
debt” necessarily entail a demand for payment. In relevant part, § 1692e states that
“Ta] debt collector _ not use any false, deceptive, or misleading representation
or means in connection with the collection of any debt.” 15 U.S.C. § 1692¢
(emphasis added). In the line of cases interpreting the meaning of “in connection

with the collection of any debt” in § 1692e, we have focused on the language of the

I>
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 26 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 16 of 23

underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP, *
for instance, in concluding that a law firm’s letter to a consumer was “in
connection with the collection of any debt” within the meaning of § 1692e, we
emphasized that the letter expressly stated that the firm was attempting to collect a
debt and was acting as a debt collector, demanded full and immediate payment,
and threatened to add attorneys’ fees to the outstanding balance if the debtors
didn’t pay. 678 F.3d 1211, 1217 (11th Cir. 2012). Similarly, in Caceres v.
McCalla Raymer, LLC, we held that a collection letter constituted a
“communication in connection with the collection of a[ny] debt” under § 1692e for
similar reasons. Quoting the letter, we emphasized “that it is ‘for the purpose of |
collecting a debt;’ it refers in two additional paragraphs to ‘collection efforts;’ it
states that collections efforts will continue and that additional attorneys’ fees and
costs will accrue; it states the amount of the debt and indicates that it must be paid
in certified funds; and it gives the name of ‘fie creditor and supplies the law firm’s
phone number in fhe paragraph where it talks about payments.” 755 F.3d 1299,
1301-03 (11th Cir 2014).
Relying on Caceres and Reese—both of which, again, addressed § 1692e—
the district court here adopted the following test:
When determining whether acommuniedion was made in connection
with the collection of a[ny] debt, the courts look to the language of the

communication itself to ascertain whether it contains a demand for
payment and warns of additional fees or actions if payment is not -

16
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 27 of 33
USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 17 of 23

tendered. Consequently, when determining whether the transmission

of information to a third party constitutes a violation of the FDCPA, it

is important to consider whether the communication makes an express

or implied demand for payment.

The district court’s conclusion that the phrase “‘in connection with the
collection of any debt” necessarily entails a demand for payment defies the
language and structure of § 1692c(b) for two separate but related reasons—neither
of which applies to § 1692e. First, the demand-for-payment interpretation would
render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider
as an initial matter the exceptions specified in § 1692c(b) itself: “[A] debt
collector may not communicate, in connection with the collection of any debt, with
any person other than the consumer, his attorney, a consumer reporting agency if
otherwise permitted by law, the creditor, the attorney of the creditor, or the
attorney of the debt collector{.)” 15 U.S.C. § 1692c(b) (emphasis added).
Communications with four of the six excepted parties—a consumer reporting
agency, the creditor, the attorney of the creditor, and the attorney of the debt
collector—would never include a demand for payment. The same is true of the
parties covered by § 1692b and, by textual cross-reference, excluded from

§ 1692c(b)’s coverage: “person[s] other than the consumer” with whom a debt

collector might communicate “for the purpose of acquiring location information

17
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 28 of 33
USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 18 of 23

about the consumer.” Jd. § 1692b. A debt collector would presumably never make
a demand for payment of a party matching that description. |

The upshot is that the phrase “in connection with the collection of any debt”
in § 1692c(b) must mean something more ‘han a mere demand for payment.
Otherwise, Congress’s enumerated exceptions would be redundant. Under the
district court’s demand-for-payment interpretation, Congress wouldn’t have
needed to include exceptions for communications with consumer reporting
agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons
providing a debtor’s location information; those communications would have been
foreclosed ipso facto by the phrase “in connection with the collection of any debt.”
It is a “cardinal principle of statutory construction” that “a statute ought, upon the
whole, to be so construed that, if it can be prevented, no clause, sentence, or word
shall be superfluous[.]” Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation
marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:
The Interpretation of Legal Texts 174 (2012) (“If possible, every word and every
provision is to be given effect .... ‘None should be ignored. None should
needlessly be given an interpretation that causes it to duplicate another provision or

to have no consequence.”). Because it is possible—and indeed, we think, more

18
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 29 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 19 of 23

natural—to interpret § 1692c(b) in a way that does not render most of its textually
specified exceptions redundant, we will do so.

Second, and relatedly, the district court’s snterpreintion renders yet another
portion of § 1692c(b) meaningless. By insisting on a demand for payment, the
district court essentially interpreted “in connection with the collection of. any debt”
to mean “to collect any debt.” Under this interpretation, the key phrase “in —
connection with” has no independent meaning or force. But as just explained, we
have a duty to “give effect, if possible, to every clause and word of a statute[.]”
Duncan, 533 US. . 174, |

The district court seems to have been led astray by its reliance on decisions
interpreting § 1 692e, whose language and operation are different from
§ 1692c(b)’s in important respects. As a linguistic matter, § 1692e contains none
of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in
Reese or Caceres that, by reading a “demand for payment” gloss into § 1692e, we
would render other portions of that statute redundant or meaningless. And as an
operational matter, § 1692e—which prohibits “false, deceptive, or misleading
representation or means in connection with the collection of any debt”—covers the
sorts of claims that are brought by recipients of debt collectors’? communications—
i.e., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of

letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by

19
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 30 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 20 of 23

contrast, § 1692c(b), targets debt collectors’ “[c]ommunication with third parties,”
not debtors. In the typical § 1692c(b) case, the debtor isn’t the recipient of the
anlage communication. Linguistic differences aside, this practical operational
difference undermines any argument that the meaning of the phrase “in connection
with the collection of any debt” must necessarily be the same in § 1692c(b) as in §
1692e.
B
Preferred separately urges us to adopt the holistic, multi-factoring balancing
. test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of
Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts
confronting § 1692e’s “in connection with the collection of any debt” language to
take into account the following seven considerations:
(J) the nature of the relationship of the parties; (2) whether the |

communication expressly demanded payment or stated a balance due; a

(3) whether it was sent in response to an inquiry or request by the

debtor; (4) whether the statements were part of a strategy to make

payment more likely; (5) whether the communication was from a debt

collector; (6) whether it stated that it was an attempt to collect a debt;
and (7) whether it threatened consequences should the debtor fail to

pay.
Goodson, 600 F. App’x at 431. We decline Preferred’s invitation for two related
reasons.

First, and perhaps most obviously, Goodson and the cases that have relied on

it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and

20
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 31 of 33

USCA11 Case: 19-14434 Date Filed: 04/21/2021. Page: 21 of 23

1692e differ both (1) linguistically, in that the former includes a series of
exceptions that an atextual reading risks rendering meaningless, while the latter
does not, and (2) operationally, in that they ordinarily involve different parties.
Goodson’s seventh factor—whether the communication threatened consequences
should the debtor fail to pay—illustrates this point. It makes little sense for a debt
collector to threaten consequences should the debtor fail to pay ina
communication that is not sent to the debtor himself.

Second, we believe that in the context of § 1692c(b), the phrase “in
connection with the collection of any debt” has a discernible ordinary meaning that
obviates the need for resort to extratextual “factors.” All too often, multifactor
tests—especially seven-factor tests like Goodonis—<sbacue more than they
illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt
collectors, lawyers, etc—are entitled to iidanee about the scope of permissible
activity. They are likelier to get it even from a broadly framed statutory language
than from a judge-made gestalt.

Cc

Lastly, Preferred makes what we'll call an “industry practice” argument. It
contrasts what it says is the widespread use of mail vendors like Compumail and
the relative dearth of FDCPA suits against them. More particularly, Preferred

identifies cases involving mail vendors and emphasizes that none of them hold that

a |
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 32 of 33
alt USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 22 of 23

a debt collector’s mail vendor violated the FDCPA. True enough, but none of the
cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases
certainly had no obligation to sua sponte determine whether the collectors’ |
communications to their vendors violated § 1692c(b). That this is (or may be) the
first case in which a debtor has sued s debt collector for disclosing his personal
information to a mail vendor hardly proves that such disclosures are lawful.

One final (and related) point: It’s not lost on us that our interpretation of
§ 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.
We presume that, in the ordinary course of business, debt collectors share
information about oanennets not only with dunning vendors like Compumail, but
also with other third-party entities. Our reading of § 1692c(b) may well require
debt collectors (at least in the short term) to in-source many of the services that
they had previously outsourced, potentially at great cost. We recognize, as wall,
that those costs may not purchase much in the way of “real” consumer privacy, as
we doubt that the Compumails of the world routinely read, care about, ot abuse the
information that debt collectors transmit to them. Even so, our obligation is to
interpret the law as written, whether or not we think the resulting consequences are

particularly sensible or desirable. Needless to say, if Congress thinks that we’ve

22
Case 0:21-cv-61525-RS Document 1-4 Entered on FLSD Docket 07/26/2021 Page 33 of 33
~ +. USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 23 of 23

misread § 1692c(b)—or even that we’ve properly read it but that it should be

amended—it can say so.

IV
To sum up, Hunstein has Article III standing to bring his claim under
§ 1692c(b). Further, because Preferred’s transmittal of Hunstein’s personal debt-
related information to Compumail constituted a communication “in connection
with the collection of any debt” within the meaning of § 1692c(b)’s key phrase,
Hunstein adequately stated a alcian,

REVERSED and REMANDED.

23
